DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on February 7, 2022 have been entered. Accordingly, claims 1-20 are currently pending in this application. Said amendments have corrected the Drawing and Claim objections made of record in the Non-Final Office action mailed on November 9, 2021. Therefore, the Drawing and Claim objections have been withdrawn. However, the amendments changed the scope of the claims, necessitating further search and consideration, which resulted in the following grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 19-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Christensen et al. (US 10502461 B2), herein Christensen ‘461.
As per claim 15, Christensen ‘461 discloses an apparatus (100) comprising: a high side heat exchanger (2) configured to remove heat from a refrigerant (see at least figure 2B and column 5, lines 29-30); an air conditioning low side heat exchanger (52) configured to use the refrigerant from the high side heat exchanger (2) to cool a space proximate the air conditioning low side heat exchanger (see column 9, lines 44-68); a receiver (6) configured to store the refrigerant from the air conditioning low side heat exchanger (52) and the refrigerant from the high side heat exchanger (2; as evidenced by figure 2B), the refrigerant from the air conditioning low side heat exchanger (52) comprising a liquid portion (16) and a vapor portion (15; evident from at least figure 2B and column 6, lines 4-16); a first valve (60) disposed between the high side heat exchanger (2) and the air conditioning low side heat exchanger (52) configured to produce a separate flow of refrigerant to the air conditioning low side heat exchanger (52) from a flow of refrigerant directed to the receiver (via 44), wherein the receiver (6) is configured to store both the flow of refrigerant from the high side heat exchanger (2, via 3) and the separate flow of refrigerant from the air conditioning low side heat exchanger (52, via 46); a first low side heat exchanger (22) configured to use the refrigerant from the receiver (6) to cool a first space proximate the first low side heat exchanger (see figure 2B and column 7, lines 11-17); a second low side heat exchanger (12) configured to use the refrigerant from the receiver (6) to cool a second space proximate the second low side heat exchanger (see at least figure 2B and column 6, lines 33-39); a first compressor (24) configured to compress the refrigerant from the first low side heat exchanger (22); a second compressor (14) configured to compress the refrigerant from the first compressor (24, via 25) and the second low side heat exchanger (12, via 13); and a third compressor (36) configured to compress a vapor portion (15) of the refrigerant from the receiver (6, via 40).  
As per claim 19, Christensen ‘461 discloses the receiver (6) further configured to separate the liquid portion (16) of the refrigerant from the air conditioning low side heat exchanger (52) from the vapor portion (15) of the refrigerant from the air conditioning low side heat exchanger (see at least figure 2B).  
As per claim 20, Christensen ‘461 discloses the second (14) and third (36) compressors configured to direct compressed refrigerant to the high side heat exchanger (via 1 and 42; see at least figure 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen ‘461 (US 10502461 B2) in view of Furui et al. (US 9803897 B2), herein Furui.
	As per claim 16, Christensen ‘461 may not explicitly disclose the system further comprising a heat exchanger configured to transfer heat from the refrigerant from the second low side heat exchanger to the refrigerant from the receiver.
	On the other hand, Furui, directed to a refrigeration apparatus, discloses a heat exchanger (25) configured to transfer heat from the refrigerant from a low side heat exchanger (27) to the refrigerant from a receiver (24).
	Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), it should be noted that Furui teaches that the heat exchanger serves to superheat the refrigerant prior to being sent to the compressor (21; see column 3, lines 43-48). One of ordinary skill in the art would recognize that superheating the suction refrigerant of the compressor reduces the likelihood of floodback and compressor damage. As per (2), one of ordinary skill in the art would recognize that since the prior art of Furui has successfully implemented its own teachings with regards to the heat exchanger, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Christensen ‘461. Said reasonable expectation of success is apparent from the fact that both Christensen ‘461 and Furui are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. refrigeration systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Christensen ‘461 may be significantly improved by incorporating the prior art teachings of Furui, since the teachings of Furui serve to complement the teachings of Christensen ‘461 by virtue of suggesting the superheating of refrigerant prior to entering the compressor, which prevents any liquid from flooding the compressor and causing damage thereto.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Christensen ‘461 and to have modified them with the teachings of Furui, by having the system further comprising a heat exchanger configured to transfer heat from the refrigerant from the second low side heat exchanger to the refrigerant from the receiver, in order to superheat the suction refrigerant of the compressor, as similarly suggested by Furui, thereby avoiding liquid refrigerant from flooding and damaging the compressor, without yielding unpredictable results.
	As per claim 17, Christensen ‘461 as modified discloses wherein the heat exchanger (represented by 25 of Furui) is further configured to direct the refrigerant from the second low side heat exchanger (represented by 27 of Furui) to the second compressor (represented by 21 of Furui).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen ‘461 (US 10502461 B2) in view of Christensen et al. (US 20160102901 A1), herein Christensen ‘901.
As per claim 18, Christensen ‘461 may not explicitly disclose further comprising a heat exchanger configured to transfer heat from the vapor portion of the refrigerant from the receiver to the refrigerant from the high side heat exchanger.  
On the other hand, Christensen ‘901, directed to a cooling system, discloses a heat exchanger (237) configured to transfer heat from the vapor portion of the refrigerant from the receiver (6) to the refrigerant from the high side heat exchanger (2; see at least figure 6).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), it should be noted that Christensen ‘901 teaches that the heat exchanger serves to provide heat exchange between a refrigerant at an outlet of the high side heat exchanger (2) and a vapor portion from the receiver prior to being sent to the compressor (236; see paragraph 103). Moreover, a controller is used to monitor different variables throughout the system, in order to regulate the system (e.g. by controlling the third compressor 236) and facilitate an efficient operation thereof (see paragraph 34). As per (2), one of ordinary skill in the art would recognize that since the prior art of Christensen ‘901 has successfully implemented its own teachings with regards to the heat exchanger, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Christensen ‘461. Said reasonable expectation of success is apparent from the fact that both Christensen ‘461 and Christensen ‘901 are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. refrigeration systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Christensen ‘461 may be significantly improved by incorporating the prior art teachings of Christensen ‘901, since the teachings of Christensen ‘901 serve to complement the teachings of Christensen ‘461 by virtue of suggesting the superheating of refrigerant prior to entering the compressor, which prevents any liquid from flooding the compressor and causing damage thereto.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Christensen ‘461 and to have modified them with the teachings of Christensen ‘901, by having the system further comprising a heat exchanger configured to transfer heat from the refrigerant from the second low side heat exchanger to the refrigerant from the receiver, in order to allow heat to be exchanged between different parts of the refrigeration system, thereby increasing an overall efficiency thereof, without yielding unpredictable results.
Allowable Subject Matter and Reasons for Allowance
	Claims 1-14 are allowable. The detailed Reasons for Allowance, made of record in the Non-Final Office action mailed on November 19, 2021, is hereby incorporated by reference.
Response to Arguments
Applicant's arguments filed on February 7, 2022 (herein, “the Remarks”) have been fully considered but they are not persuasive, in view of the new grounds of rejection presented herein. Notwithstanding, Applicant’s arguments will be addressed to the extent that they are still applicable to said new grounds of rejection.
As per the previous § 102 rejection(s), Applicant argues that Christensen ‘901 does not teach the newly added claim limitations regarding the first valve.3 However, the new grounds of rejection rely on Christensen ‘461, which indeed teaches the claimed first valve (60) being disposed between the high side heat exchanger (2) and the air conditioning low side heat exchanger (52). As shown in at least figure 2B of Christensen ‘461, the first valve (60) produces a separate flow of refrigerant (via 44) from a flow of refrigerant that is directed (via 3) to the receiver (6). Likewise, the receiver (6) stores refrigerant from both the high side heat exchanger (2) and the air conditioning low side heat exchanger (52). Therefore, Applicant’s arguments are considered unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143.
        3 See page 9 of the Remarks.